Relator was convicted of a misdemeanor in the County Court of Gregg County. He appealed the case to this court and it was affirmed. (McCallan v. State, 76 Tex.Crim. Rep., 174 S.W. Rep., 611.) Every question raised on this application for habeas corpus was passed on in the opinion by this court on the former appeal, and we do not deem it necessary to do so again, but merely refer to that opinion. We can not understand why the County Court entertained jurisdiction of the writ when the questions raised, and all the questions raised, were passed on in the former opinion.
The judgment is affirmed.
Affirmed.